Exhibit 10.3

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement between Heckmann Corporation (the “Company”)
and Richard J. Heckmann (“Executive”), made on this 30th day of November, 2012
(the “Effective Date”) (the “Agreement”). The Company and Executive hereby agree
to the employment of Executive by the Company on the following terms and
conditions:

 

1. Commencement and Term of Agreement

Executive is currently the Company’s Chairman and Chief Executive Officer.
However, Executive’s employment under this Agreement will commence immediately
upon the Closing (as such term is defined in the Merger Agreement) of the
Transaction, and continue for three (3) years (the “Term”), unless earlier
terminated pursuant to the provisions of this Agreement. Commencing on the third
anniversary of the Effective Date, and each anniversary thereafter, the Term
shall automatically be extended for one additional year, unless at least thirty
(30) days prior to such anniversary, the Company or Executive shall have given
notice in accordance with Section 12.11 that it or he does not wish to extend
the Term, in which case employment shall terminate at the end of the term as
extended, subject to earlier termination in accordance with Section 7.

 

2. Positions and Appointments

Executive shall serve as the Executive Chairman of the Company. During the Term,
Executive shall devote Executive’s full time and efforts to the Company’s
business and affairs. Executive’s duties shall include, but not be limited to,
those typical of the Executive Chairman of a New York Stock Exchange listed
company and such other duties as may be required by the Board of Directors of
the Company (the “Board”) from time to time. Nothing in this Agreement shall
preclude Executive from (a) service to any civic, religious, charitable or
similar type organization, (b) public speaking engagements, and (c) management
of personal and family investments; provided, that in each case and in the
aggregate, such activities do not conflict with the obligations of Executive
under Section 9 below or any other restrictive covenants with the Company or an
affiliate, or materially interfere with the performance of Executive’s duties
and responsibilities hereunder. The duties and services to be performed by
Executive hereunder shall be substantially rendered at the Company’s principal
offices at Scottsdale, Arizona, except for reasonable travel on the Company’s
business incident to the performance of Executive’s duties.

 

3. Base Salary

The Company will pay Executive a base salary in cash at the rate of $700,000 per
annum. Executive will be paid in installments in accordance with normal Company
payroll policy. During the Term, Executive’s base salary shall be periodically
reviewed by the Compensation Committee of the Board, and the Compensation
Committee may, in its sole and absolute discretion, increase Executive’s base
salary at any time; however, Executive’s base salary may be decreased only by
mutual written agreement.

 

4. Bonus and Equity Incentives

 

4.1

Bonus. During the Term, Executive shall be eligible to earn an annual
discretionary bonus (the “Discretionary Bonus”), based upon the achievement of
such Company and individual objectives as determined by the Compensation
Committee of the Board in its sole and absolute discretion.



--------------------------------------------------------------------------------

  The Discretionary Bonus earned by Executive for any fiscal year of the Company
shall be paid by the Company in cash during the period beginning on the first
business day of the next succeeding fiscal year and ending on the 15th day of
the third month of such succeeding fiscal year. Except as expressly set forth in
Sections 7 and 8 below, Executive must remain employed on the payment date to be
eligible to receive payment of the Discretionary Bonus.

 

4.2 Equity Awards. During the Term, equity awards may be granted to Executive
under the compensation programs of the Company, at the sole and absolute
discretion of the Compensation Committee.

 

5. Expenses

The Company shall reimburse Executive for all reasonable travel, accommodation,
marketing, entertainment, and other similar out-of-pocket business expenses
necessarily incurred by Executive in the performance of his duties during the
Term, provided that any expense reimbursement claims are supported by relevant
documentation and are made in accordance with the Company’s expense or travel
policies. All such expense reimbursements shall (a) be paid no later than the
last day of Executive’s taxable year following the taxable year in which the
expense was incurred, (b) not be affected by the amount of expenses eligible for
reimbursement in any other taxable year and (c) not be subject to liquidation or
exchange for another benefit.

 

6. Benefits and Vacation

Executive shall be entitled to participate in, and receive benefits as permitted
by applicable law under, any pension benefit plan, welfare benefit plan
(including, without limitation, health insurance), vacation benefit plan or
other executive benefit plan made available by the Company to its senior
executives. Any such plan or benefit arrangement may be amended, modified, or
terminated by the Company from time to time with or without notice to Executive,
and Executive’s eligibility to participate and receive benefits shall be subject
to the terms and conditions of the applicable plan documents.

 

7. Termination of Employment

 

7.1 By Executive.

 

  (a) Voluntary Resignation without Good Reason. Executive may voluntarily
terminate his employment with the Company at any time without Good Reason (as
defined below) upon thirty (30) days’ advance written notice to the Company. For
the avoidance of doubt, when the termination is due to non-extension of the Term
by the Executive pursuant to Section 1, the provisions of this Section 7.1(a)
shall apply. Upon such termination, Executive will be entitled to receive only
his compensation earned through his final day of employment (the “Accrued
Compensation”), consisting of base salary, amounts due Executive pursuant to
Sections 5 and 6, and Executive’s rights under all then-outstanding equity
awards, if any, held by Executive to the extent vested in accordance with their
terms through his final day of employment.

 

  (b)

Voluntary Resignation for Good Reason. Executive may voluntarily terminate his
employment with the Company for Good Reason within ninety (90) days following
the initial existence of a condition constituting Good Reason, provided that
Executive delivered to the Company written notice of such condition within
thirty (30) days following its initial existence and the Company failed to cure
such condition within thirty

 

2



--------------------------------------------------------------------------------

  (30) days following receipt of such notice. Upon such termination, Executive
will be entitled to receive his Accrued Compensation. In addition, subject to
Section 11 and provided that Executive executes a full general release in a form
satisfactory to the Company releasing all claims, known or unknown, that
Executive may have against the Company and its affiliates and such release has
become effective in accordance with its terms prior to the sixtieth (60th) day
following Executive’s termination date, then Executive shall be entitled to:

 

  (i) payment by the Company of an amount equal to Executive’s highest annual
rate of base salary over the most recent twelve (12) months, divided into equal
installments and paid on the Company’s regular payroll dates over a period of
twelve (12) months commencing with the first regular payroll date occurring on
or after the sixtieth (60th) day following Executive’s termination date,
together with a catch-up payment consisting of the installments that otherwise
would have been paid on the regular payroll dates occurring between the
termination date and such initial payment date, and the remaining installments
paid on succeeding regular payroll dates during such twelve-month period until
paid in full; and

 

  (ii) payment by the Company of an amount equal to the Discretionary Bonus
Executive otherwise would have earned had Executive’s employment continued
through the end of the then-current bonus period, based on actual performance
achievement, and prorated for the number of days of Executive’s employment
during such bonus period prior to Executive’s termination date, such payment to
be made at the time provided by the applicable bonus plan for the same bonus
period;

 

  (iii) payment by the Company of the premiums required to continue Executive’s
group health care coverage under the applicable provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), provided that Executive
timely elects to continue such coverage under COBRA, for a period ending on the
first to occur of (A) the date twelve (12) months following Executive’s
termination of employment, (B) the date Executive ceases to be eligible for
coverage under COBRA, and (C) the date Executive becomes eligible for health
care coverage through another employer; and

 

  (iv) acceleration in full, effective as of Executive’s final day of
employment, of the vesting and/or exercisability of all then outstanding equity
awards (excluding equity awards (i) whose vesting is based on performance-based
criteria and (ii) that is intended to constitute “qualified performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code)
held by Executive.

 

  (c) Good Reason Defined. For purposes of this Agreement, “Good Reason” shall
mean: (i) a material diminution in Executive’s base salary, other than as
mutually agreed to by the parties as set forth in Section 3 above, (ii) a
material diminution in Executive’s authority, duties, and executive
responsibilities with the Company, (iii) a material change in the geographic
location(s) described in Section 2 at which the Executive must perform services
under this Agreement, including a material change in the location of the
Company’s principal office at which Executive renders services as provided in
Section 2, excluding required business travel described in Section 2, (iv) a
requirement that Executive report directly to any other person or entity other
than the Board, or (v) a material breach of this Agreement by the Company.

 

3



--------------------------------------------------------------------------------

7.2 By Company.

 

  (a) Without Cause. The Company may terminate Executive’s employment with the
Company at any time without Cause (as defined below) upon thirty (30) days’
advance written notice to Executive. For the avoidance of doubt, when
termination is due to non-extension of the Term by the Company pursuant to
Section 1, the provisions of this 7.2(a) shall apply. Upon such termination,
Executive will be entitled to receive his Accrued Compensation. In addition,
subject to Section 11 and provided that Executive executes a full general
release in a form satisfactory to the Company releasing all claims, known or
unknown, that Executive may have against the Company and its affiliates and such
release has become effective in accordance with its terms prior to the sixtieth
(60th) day following Executive’s termination date, then Executive shall be
entitled to receive the payments and benefits set forth in Sections 7.1(b)(i),
7.1(b)(ii),7.1(b)(iii), and 7.1(b)(iv).

 

  (b) For Cause. The Company may terminate Executive’s employment with the
Company at any time for Cause by giving Executive not less than thirty (30) days
notice in writing of his act(s) or failure(s) to act constituting Cause for
termination and, if such condition is capable of cure, Executive has failed to
cure such condition within thirty (30) days following such notice. Upon such
termination, Executive will be entitled to receive only his Accrued
Compensation.

 

  (c) Cause Defined. For purposes of this Agreement, “Cause” shall be deemed to
exist if Executive shall at any time: (i) commit a material breach of this
Agreement, (ii) be guilty of gross negligence, recklessness or willful
misconduct in connection with or affecting the business or affairs of the
Company, (iii) engage in material and intentional unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of the Company, or (iv) be convicted of, or plead no
contest to, a felony criminal offense. Termination of Executive’s employment as
a result of Executive’s death or Disability shall not constitute termination
“without Cause.”

 

7.3 Death and Disability.

 

  (a) Executive’s employment with the Company will automatically terminate upon
his death. Further, the Company reserves the right to terminate Executive’s
employment with the Company upon the determination that Executive has a
Disability (as defined below). Upon termination of Executive’s employment due to
death or Disability, Executive or his estate will be entitled to receive his
Accrued Compensation. In addition, subject to Section 11 and provided that
Executive or the representative of Executive’s estate executes a full general
release in a form satisfactory to the Company releasing all claims, known or
unknown, that Executive may have against the Company and its affiliates and such
release has become effective in accordance with its terms prior to the sixtieth
(60th) day following Executive’s termination date, then in the event of such
termination of Executive’s employment due to death or Disability, Executive or
his estate shall be entitled to the payments and benefits set forth in
Section 7.2(a).

 

  (b)

For purposes of this Agreement, a “Disability” means a physical or mental
impairment that prevents Executive from performing the essential duties of his
position, with or without reasonable accommodation, for (i) a period of sixty
(60) consecutive calendar days, or (ii) an aggregate of ninety (90) work days in
any six (6) month period. A determination that Executive has incurred a
Disability will be made by the Company, in its sole discretion, but in
consultation with a physician selected by the Company and

 

4



--------------------------------------------------------------------------------

  provided that such selected physician consults with Executive’s physician in
addition to any examination of Executive and/or other tests on Executive that
such selected physician performs or orders to be performed. Executive hereby
agrees to submit to any such examinations and/or other tests from time to time.
Notwithstanding the foregoing, any termination of employment due to a Disability
will be made in accordance with applicable law.

 

8. Change of Control

 

8.1 Effect of Non-Assumption of Equity Awards upon Change of Control.
Notwithstanding any provision to the contrary contained in any plan or agreement
evidencing an equity award granted to Executive by the Company (unless such plan
or agreement expressly disclaims this Section 8.1) and except as otherwise
provided by Section 11, in the event of a Change of Control in which both
(a) the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiring
Corporation”), does not assume or continue the Company’s rights and obligations
under such then-outstanding equity awards of Executive or substitute for such
then-outstanding equity awards of Executive substantially equivalent equity
awards for the Acquiring Corporation’s stock, and (b) the Company does not
cancel such equity awards of Executive in exchange for payment to Executive with
respect to each vested and unvested share underlying such equity award in cash
or other property having a fair market value equal to the fair market value of
the consideration to be paid per share of common stock of the Company pursuant
to the Change of Control transaction (less the exercise price per share subject
to the award, if applicable), then the vesting, exercisability and settlement of
such equity awards which are not assumed, continued, substituted for or canceled
in exchange for payment by the Company shall be accelerated in full effective
immediately prior to but conditioned upon the consummation of the Change of
Control, provided that Executive remains an employee of the Company immediately
prior to the Change of Control.

 

8.2 Effect of Termination Following Certain Change of Control Transactions. In
the event that upon or within one (1) year following a Change of Control, either
Executive voluntarily terminates his employment with the Company for Good Reason
or the Company terminates Executive’s employment with the Company without Cause,
Executive will be entitled to receive his Accrued Compensation. In addition,
subject to Section 11 and provided that Executive executes a full general
release in a form satisfactory to the Company releasing all claims, known or
unknown, that Executive may have against the Company and its affiliates and such
release has become effective in accordance with its terms prior to the sixtieth
(60th) day following Executive’s termination date, then Executive shall be
entitled to the following in lieu of the payments and benefits to which
Executive would otherwise be entitled upon such termination in accordance with
Section 7.1(b) or Section 7.2(a), as applicable:

 

  (a)

payment by the Company in a lump sum on the sixtieth (60th) day following
Executive’s termination of employment of an amount equal to the sum of (i) two
and nine-tenths (2.9) times Executive’s annual base salary as in effect at the
time of termination or immediately prior to the occurrence of the Change of
Control, whichever is greater, and (ii) two and nine-tenths (2.9) times the
amount of Executive’s Discretionary Bonus, if any, which was payable pursuant to
Section 4.1 for the year immediately preceding the year in which the Change of
Control occurs, provided, however, that if the Change of Control is not a
“change of control event” within the meaning of the Treasury Regulations issued
pursuant to Section 409A of the Internal Revenue Code (a “Section 409A Change of
Control”), the preceding amounts, to the extent considered Section 409A Deferred
Compensation, shall be divided into equal installments and paid on the

 

5



--------------------------------------------------------------------------------

  Company’s regular payroll dates over a period of twelve (12) months commencing
with the first regular payroll date occurring on or after the sixtieth
(60th) day following Executive’s termination date, together with a catch-up
payment consisting of the installments that otherwise would have been paid on
the regular payroll dates occurring between the termination date and such
initial payment date, and the remaining installments paid on succeeding regular
payroll dates during such twelve-month period until paid in full; and

 

  (b) payment by the Company of the premiums required to continue Executive’s
group health care coverage under the applicable provisions of COBRA, provided
that Executive timely elects to continue such coverage under COBRA, or,
following cessation of eligibility under COBRA, under an individual health care
plan, for a period ending on the first to occur of (i) the date twenty-four
(24) months following Executive’s termination of employment and (ii) the date
Executive becomes eligible for health care coverage through another employer,
provided that in no event will the Company’s payment obligation exceed the
premium rate for group health care continuation coverage under COBRA that would
then be in effect had such coverage continued; and

 

  (c) acceleration in full, effective as of Executive’s final day of employment,
of the vesting and/or exercisability of all then-outstanding equity awards held
by Executive.

 

8.3 Section 280G. If, due to the payments and benefits provided by Section 8 and
any other payments and benefits to which Executive is entitled pursuant to this
Agreement or otherwise, Executive would be subject to any excise tax pursuant to
Section 4999 of the United States Internal Revenue Code of 1986, as amended (the
“Code”) due to characterization of any such payments or benefits as excess
parachute payments pursuant to Section 280G(b)(1) of the Code (the “Excise
Tax”), the amounts payable under Section 8 will be reduced (to the least extent
possible) in order to avoid any “excess parachute payment” under
Section 280G(b)(1) of the Code. Any reduction in the payments and benefits
required by this Section 8.3 will be made in the following order: (i) reduction
of cash payments; (ii) reduction of accelerated vesting of equity awards other
than stock options; (iii) reduction of accelerated vesting of stock options; and
(iv) reduction of other benefits paid or provided to Executive. In the event
that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s equity awards. If two or more equity awards are granted on
the same date, each award will be reduced on a pro-rata basis.

All determinations required to be made under this Section 8.3, including whether
any reduction in the payments and benefits is required, the amount of such
reduction and the assumptions to be utilized in arriving at such determination,
shall be made in good faith by an accounting firm selected by the Company in
accordance with applicable law (the “Accounting Firm”), in consultation with tax
counsel reasonably acceptable to Executive. All fees and expenses of the
Accounting Firm and the tax counsel shall be borne solely by the Company. If the
Accounting Firm determines that no Excise Tax is payable by Executive, the
Company shall request that the Accounting Firm furnish Executive with an opinion
that he has substantial authority not to report any Excise Tax on his federal,
state, local income or other tax return.

 

8.4 Change of Control Defined. For purposes of this Agreement, “Change of
Control” means the earliest to occur of the following events:

 

  (a)

the acquisition or ownership by any individual, entity, or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the United States Securities Exchange
Act of 1934, and

 

6



--------------------------------------------------------------------------------

  any successor statute, as it may be amended from time to time (the “Exchange
Act”)) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than fifty percent (50%) of the combined voting
power of the outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”); or

 

  (b) individuals (the “Incumbent Directors”) who either (i) constitute the
Board of Directors of the Company as of the commencement of Executive’s
employment with the Company or (ii) are elected or nominated for election to the
Board of Directors with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination cease for any
reason to constitute at least a majority of the Board of Directors of the
Company; or

 

  (c) consummation of a reorganization, merger, consolidation or similar
corporate transaction, or series of related such transactions, as a result of
which the holders of Outstanding Voting Securities immediately prior to such
transaction(s) fail to remain immediately after such transaction(s) direct or
indirect beneficial ownership of more than fifty percent (50%) of the
Outstanding Voting Securities determined immediately after such transaction(s);
or

 

  (d) the sale, exchange or other disposition of all or substantially all of the
assets of the Company; or

 

  (e) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

9. Restrictive Covenants and Confidential Information

 

9.1 Executive acknowledges that, during the course of his employment with the
Company, he will have access to confidential business information and secrets.
Executive agrees, both during the term of his employment and following its
termination, that he will hold the confidential business information and secrets
in the strictest confidence, and that he will not use or attempt to use or
disclose any confidential information or business secrets to any other person or
entity without the prior written authorization of the Company.

 

9.2 The restrictions of Section 9.1 do not apply to any confidential information
that (a) has entered into the public domain other than by a breach of this
Agreement or other obligation of confidentiality of which Executive is aware, or
(b) solely to the extent and for the duration required, is required to be
disclosed under a validly-issued court order, pursuant to a request by
government regulators, and which disclosure the Company is unable legally to
prevent.

 

9.3 Non-Compete and Non-Solicit.

(a) Non-Compete. In further consideration of the employment of Executive and the
compensation and benefits provided to Executive hereunder, Executive
acknowledges that during the course of his employment with the Company and its
subsidiaries he shall become familiar with the Company’s and its subsidiaries’
and affiliates’ trade secrets and with other confidential information concerning
the Company and its subsidiaries (collectively referred to herein as “Heckmann”)
and that his services shall be of special, unique and extraordinary value to
Heckmann. Therefore, Executive agrees that during his period of employment with
the Company and for a period of three (3) years after the Executive’s
resignation or other termination from

 

7



--------------------------------------------------------------------------------

employment with the Company for any reason (the three-year period following such
termination date, the “Restricted Period”), he shall not directly or indirectly
own any interest in, manage, control, participate in, consult with, render
services for, or in any manner engage in any business that engages in or
otherwise competes with any business(es) of Heckmann as such business(es) of
Heckmann could be reasonably described (either as it exists or is in process
during the period of Executive’s employment or at Executive’s termination date
(such business(es), the “Business”), within any geographical area in the United
States in which Heckmann engages or plans to engage in such Business (the
“Restricted Area”). For purposes of this Agreement, the term “participate in”
shall include, without limitation, having any direct or indirect interest in any
Person, whether as a sole proprietor, owner, stockholder, partner, joint
venture, creditor or otherwise, or rendering any direct or indirect service or
assistance to any individual, corporation, partnership, joint venture and other
business entity (whether as a director, officer, manager, supervisor, employee,
agent, consultant or otherwise). Nothing herein shall prohibit Executive from
being a passive owner of not more than 2% of the outstanding stock of any class
of a corporation which is publicly traded, so long as Executive has no active
participation in the business of such corporation.

(b) Non-Solicit. During his employment with the Company and during the
Restricted Period, Executive shall not directly or indirectly through another
Person (other than on behalf of Heckmann):

 

  (i) induce or attempt to induce any employee of Heckmann to leave the employ
of Heckmann, or in any way interfere with the relationship between Heckmann and
any employee thereof;

 

  (ii) hire or seek any business affiliation with any person who was an employee
of Heckmann at any time during the twelve months prior to the termination of
Executive’s employment;

 

  (iii) induce or attempt to induce any client, customer, supplier, licensee,
licensor or other business relation of Heckmann to cease doing business with
Heckmann; or

 

  (iv) in any way interfere with the relationship between any such client,
customer, supplier, licensor or other business relation and Heckmann (including,
without limitation, making any negative or disparaging statements or
communications regarding the Company or any of its subsidiaries that harm or
could reasonably be expected to harm the Company or any of its subsidiaries).

(c) Severability; Revision. Each and every part and subpart of this Section 9.3
shall be severable from each and every other part and subpart of this
Section 9.3. If, at the time that the Company seeks to enforce any part of this
Section 9.3, a court holds that any restriction herein is unenforceable under
circumstances then existing due to its duration, scope, or area, the parties
agree that the maximum duration, scope or geographical area deemed reasonable
under such circumstances shall automatically be substituted for the stated
period, scope or area and that the court shall be allowed to revise and is
hereby requested to revise the restrictions contained herein to cover the
maximum duration, scope and area permitted by law. If, however, under applicable
law, the court may only excise unreasonable terms and enforce the remaining
provisions as written rather than modifying or reforming any term or provision
to make it reasonable and enforceable (such as “blue pencil” or “strike-out”
interpretation), then the following modified definitions of “Restricted Period”,
“Restricted Area” and/or “Business” shall apply:

 

8



--------------------------------------------------------------------------------

  (i) If the Restricted Period as defined in Section 9.3(a) is determined to be
unreasonable in duration, then “Restricted Period” shall instead mean the
employment period and the 2-year period commencing on the date of termination of
Employment’s employment (regardless of whether the termination is voluntary or
involuntary). If the Restricted Period as modified by the preceding sentence is
determined to be unreasonable in duration, then “Restricted Period” shall mean
the employment period and the 1-year period commencing on the date of
termination of Executive’s employment (regardless of whether the termination is
voluntary or involuntary). If the Restricted Period as modified by the preceding
sentence is determined to be unreasonable in duration, then “Restricted Period”
shall mean the employment period and the 6-month period commencing on the date
of termination of Executive’s employment (regardless of whether the termination
is voluntary or involuntary).

 

  (ii) If the Restricted Area as defined in Section 9.3(a) is determined to be
unreasonable in scope, then “Restricted Area” shall instead mean (A) a fifty
(50) mile radius of each of the geographic locations where Heckmann engages in
the Business as of Executive’s termination date, or (B) the geographic area of
Executive’s responsibilities while employed with the Company during the three
(3) years immediately preceding his termination date. If the Restricted Area as
modified by the preceding sentence is determined to be unreasonable in scope,
then “Restricted Area” shall instead mean (A) a twenty-five (25) mile radius of
each of the geographic locations where Heckmann engages in the Business as of
Executive’s termination date, or (B) the geographic area of Executive’s
responsibilities while employed with the Company during the two (2) years
immediately preceding his termination date.

 

  (iii) If the Business as defined in Section 9.3(a) is determined to be
unreasonable in scope, then “Business” shall instead mean any business that
engages in or otherwise competes with any business(es) of Heckmann in which
Executive participated during his last twelve (12) months of employment with the
Company.

(d) Remedies; Tolling. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any part of this Section 9
would be inadequate and the Company would suffer irreparable damages as a result
of such breach or threatened breach. In recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach of the covenants
set forth in this Section 9, in addition to any remedies at law that it may
have, the Company, without the need to post any bond or security, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. The Company may elect to
seek one or more of these remedies at its sole discretion on a case-by-case
basis. The Company’s decision not to seek any or all such remedies with regard
to any other person or situation shall not constitute a waiver of any of its
rights or restrict the Company from seeking any remedies with regard to
Executive or in any other situation. If Executive breaches any part of this
Section 9, the running of the Restricted Period shall be automatically tolled
and suspended for the amount of time that any such breach continues, and shall
automatically recommence when the breach is remedied so that the Company shall
receive the benefit of Executive’s full compliance with this Section 9.

 

9



--------------------------------------------------------------------------------

(e) For purposes of this Agreement, the term “Transaction” means the transaction
resulting from the Agreement and Plan of Merger dated as of September 3, 2012 by
and among Rough Rider Acquisition, LLC, a Delaware limited liability company,
Heckmann Corporation, a Delaware corporation, Badlands Energy, LLC, a North
Dakota limited liability company n/k/a Badlands Power Fuels, LLC, a Delaware
limited liability Company, and Executive (the “Merger Agreement”).

(f) Survival. The provisions of this Section 9 shall survive the termination of
this Agreement for any reason.

 

10. Further Obligations of Executive

 

10.1 Executive shall comply with all applicable rules of law, securities laws,
regulations, and codes of conduct of the Company in effect from time to time in
relation to dealings in shares, notes, debentures, or other securities.

 

10.2 Executive represents that his employment with the Company does not violate
any prior agreement with a former employer or third party.

 

11. Application of Section 409A

 

11.1 Notwithstanding anything contained in this Agreement to the contrary, no
amount payable on account of Executive’s termination of employment which
constitutes a “deferral of compensation” (“Section 409A Deferred Compensation”)
within the meaning of the Treasury Regulations issued pursuant to Section 409A
of the Code (the “Section 409A Regulations”) shall be paid unless and until
Executive has incurred a “separation from service” within the meaning of the
Section 409A Regulations. Furthermore, if Executive is a “specified employee”
within the meaning of the Section 409A Regulations as of the date of Executive’s
separation from service, no amount that constitutes Section 409A Deferred
Compensation which is payable on account of Executive’s separation from service
shall be paid to Executive before the date (the “Delayed Payment Date”) which is
the first day of the seventh month after the date of Executive’s separation from
service or, if earlier, the date of Executive’s death following such separation
from service. All such amounts that would, but for this Section, become payable
prior to the Delayed Payment Date will be accumulated and paid on the Delayed
Payment Date.

Notwithstanding anything herein to the contrary, to the maximum extent permitted
by applicable law, amounts payable to Executive pursuant to Sections 7.1(b),
7.2(a), 7.3(a) and 8.2 of this Agreement shall be made in reliance upon Treas.
Reg. Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg.
Section 1.409A-1(b)(4) (Short-Term Deferrals), as applicable.

 

11.2 To the extent that all or any portion of the Company’s payment of or
reimbursement to Executive for the cost of health care coverage premiums
pursuant to Sections 7.1(b)(iii), 7.2(a) and 8.2(b) (the “Company-Provided
Benefits”) would exceed an amount for which, or continue for a period of time in
excess of which, such Company Provided Benefits would qualify for an exemption
from treatment as Section 409A Deferred Compensation, then, for the duration of
the applicable period during which the Company is required to provide such
benefits: (a) the amount of Company-Provided Benefits furnished in any taxable
year of Executive shall not affect the amount of Company-Provided Benefits
furnished in any other taxable year of Executive; (b) any right of Executive to
Company-Provided Benefits shall not be subject to liquidation or exchange for
another benefit; and (c) any reimbursement for Company-Provided Benefits to
which Executive is entitled shall be paid no later than the last day of
Executive’s taxable year following the taxable year in which Executive’s expense
for such Company-Provided Benefits was incurred.

 

10



--------------------------------------------------------------------------------

11.3 Upon any Change of Control which is not a Section 409A Change of Control,
any equity-based award which constitutes Section 409A Deferred Compensation and
which would vest and become payable in accordance with Section 8.1 shall vest in
full as provided by Section 8.1 but shall be converted automatically at the
effective time of such Change of Control into a right to receive in cash on the
date or dates such award would have been settled in accordance with its then
existing settlement schedule (or on such earlier date as provided by
Section 8.2(c) or on such earlier date when a Section 409A Change of Control
subsequently occurs) an amount or amounts equal in the aggregate to the
intrinsic value of the equity award at the time of the Change of Control.

 

11.4 Notwithstanding any provision of this Agreement to the contrary, to the
extent that any amount constituting Section 409A Deferred Compensation would
become payable under this Agreement solely by reason of a Change of Control,
such amount shall become payable only if the event constituting a Change of
Control would also constitute a Section 409A Change of Control.

 

11.5 Executive and the Company intend that any right of Executive to receive
installment payments under this Agreement shall, for all purposes of
Section 409A, be treated as a right to a series of separate payments.

 

11.6 The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code. The provisions of this Agreement shall be interpreted and
construed in favor of satisfying any applicable requirements of Section 409A and
the Section 409A Regulations. However, the Company does not guarantee any
particular tax effect for income provided to Executive pursuant to this
Agreement. In any event, except for the Company’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to
Executive, the Company shall not be responsible for the payment of any
applicable taxes incurred by Executive on compensation paid or provided to
Executive pursuant to this Agreement.

 

12. Miscellaneous

 

12.1 This Agreement, the Company’s 2009 Equity Incentive Plan (or any successor
plan) and any equity award agreements with Executive thereunder constitute the
entire agreement and understanding between Company and Executive and supersedes
any other agreements, whether oral or written, with respect to the subject
matter of this Agreement. This Agreement may only be modified or amended by a
further agreement in writing signed by the parties hereto.

 

12.2 This Agreement is governed by and shall be construed in accordance with the
laws of the State of Arizona, and without giving effect to conflict of law
principles. To the extent that any claim arising under or related to this
Agreement may be brought in court under Section 12.3, Company and Executive
agree to bring and pursue any suit, action or proceeding raising such a claim
only in the state or federal courts in the county of Maricopa, Arizona, freely
consent to the personal jurisdiction and venue of those courts, waive any right
to argue that personal jurisdiction or venue in any such court is improper,
inappropriate or inconvenient, waive any right to assist, participate in, or
consent to any such suit, action or proceeding being transferred to or litigated
in any other court, and waive any right to a jury trial.

 

12.3 Arbitration.

 

11



--------------------------------------------------------------------------------

(a) Except as provided in Section 12.3(b), any legal or equitable claim, demand
or dispute between Executive (and/or any of his agents, administrators or
assigns) and Company (and/or any of its agents, officers, directors, employees,
administrators, successors, or assigns) that relates to or arises under this
Agreement or the employment relationship between Company and Executive shall be
resolved through binding arbitration on the terms and conditions set forth in
this Section 12.3, whether based on common law or federal, state or local law,
including but not limited to: (i) claims related to Executive’s compensation,
including claims related to Executive’s wages, salary, bonuses, commissions,
severance pay, or employee benefits (but see Section 12.3(b) below); (ii) claims
related to discrimination or harassment based on sex, race, color, religion,
national origin, disability, age or any other category protected by law (but see
Section 12.3(b) below); (iii) claims for breach of contract, defamation,
negligence, retaliation, fraud, misrepresentation, or infliction of emotional
distress; and (iv) civil claims for conversion, embezzlement, or nonpayment of
debts. Executive and Company each waive the right to file a lawsuit, have a
trial by jury, or resolve any such dispute in any other forum.

(b) Notwithstanding the foregoing:

 

  (i) the parties shall not arbitrate (A) claims by Executive for workers’
compensation or unemployment compensation benefits, (B) claims arising under or
relating to any part of Section 9 of this Agreement, or (C) claims by the
Company for injunctive or equitable relief, including without limitation claims
related to misappropriation of trade secrets or breach of fiduciary duty;

 

  (ii) Executive may file a charge of discrimination with the Equal Employment
Opportunity Commission or any similar state or local investigative agency, but
waives his right to have a judge or jury decide any claim raised in such a
charge and instead agrees to arbitrate any such claim pursuant to this
Section 12.3; and

 

  (iii) claims by Executive for sexual harassment and/or discriminatory
harassment must be raised with Company pursuant to the procedures described in
Company’s policy prohibiting such conduct, but if the matter is not resolved
under those procedures, Executive may pursue any such claim only through
arbitration as provided for in this Section 12.3.

(c) The arbitration shall be conducted in accordance with the Federal
Arbitration Act (“FAA”) and the Employment Arbitration Rules of the American
Arbitration Association (“AAA”) which are then in effect. The party initiating a
claim must do so by delivering a written demand for arbitration to the other
party and, on the same date, to AAA’s office located in or closest to
Scottsdale, Arizona, and a party may not pursue any claim covered by this
Section 12.3 unless it takes such steps within the statute of limitations that
governs the claim. Unless otherwise required by law or ordered by the
arbitrator, the costs of arbitration, including AAA’s administrative fees and
the fees and expenses of the arbitrator, shall be shared equally by the parties
(except for AAA’s filing fee, which shall be paid by the party that demands
arbitration). The arbitrator shall have the authority to order any remedies,
legal or equitable, that a party could obtain from a court of competent
jurisdiction based on the claims asserted. Each side to the claim or dispute
shall pay its own attorneys’ fees and expenses unless the arbitrator determines,
in accordance with applicable law, that such amounts should be apportioned in a
different manner. All aspects of the arbitration process, including any
discovery, the hearing, and the record of the proceeding, shall be confidential
and not open or disclosed to any third party or the public except to the extent
that both parties may agree otherwise in writing, or to the extent required in
any subsequent proceeding between the parties or in response to the order of a
government agency or court. Subject to the FAA and applicable law, the
arbitrator’s award shall be final and binding, without any right of appeal.
Either party may seek to have judgment entered upon the award by a court of
competent jurisdiction in Maricopa County, Arizona.

 

12



--------------------------------------------------------------------------------

12.4 This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original, and all such counterparts when taken together shall
constitute one and the same original.

 

12.5 Except to the extent that applicable law, rule or regulation requires that
any specific action be taken or performed by the Compensation Committee of the
Board, or to the extent otherwise provided in this Agreement, any action to be
taken or performed, or direction to be provided, by the Company under this
Agreement may be taken, performed, or provided at the direction of the Board.

 

12.6 Any waiver by the Company of any provision, or any breach of any provision,
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of such provision or any other provision herein.

 

12.7 Due to the personal nature of the services contemplated under this
Agreement, this Agreement and Executive’s rights and obligations hereunder may
not be assigned by Executive. The Company may assign its rights, together with
its obligations hereunder, in connection with any sale, transfer, or other
disposition of all or substantially all of its business and/or assets, provided
that any such assignee of the Company agrees to be bound by the provisions of
this Agreement.

 

12.8 All payments under this Agreement shall be subject to reduction for taxes
and other withholdings required by law or regulation. Executive shall not be
required to seek other employment or otherwise to mitigate damages upon any
termination of employment and the amounts payable hereunder, except to the
extent expressly provided herein, shall not be reduced on account of any such
subsequent employment.

 

12.9 Notwithstanding any provision herein or in any Company incentive or
compensation program to the contrary, Executive shall be subject to the written
policies of the Board applicable to executives, including without limitation any
Board policy relating to claw-back of compensation, as they exist from time to
time during the Executive’s employment by the Company. Any “incentive-based
compensation” within the meaning of Section 10D of the Exchange Act will be
subject to recovery by the Company in the manner required by Section 10D(b)(2)
of the Exchange Act, and Executive agrees to repay to the Company or forfeit any
such incentive-based compensation, as determined by Board pursuant to the
applicable rules and regulations promulgated thereunder from time to time. This
Section 12.9 shall be interpreted in accordance with any applicable rules or
regulations adopted by the United States Securities and Exchange Commission or
the New York Stock Exchange, as contemplated by the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any other applicable law, and shall be
interpreted in the sole and absolute discretion and business judgment of the
Board. The provisions of this Section 12.9 shall survive the termination of this
Agreement for any reason.

 

12.10 Notice. Any notices, requests, demands, or other communications provided
by this Agreement shall be sufficient if in writing and if sent by registered or
certified mail to the Executive at the last address he has filed in writing with
the Company or, in the case of the Company, at its principal offices to the
attention of its Chief Legal Officer.

 

13



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

Company By:    /s/ J. Danforth Quayle    Date:    11/2012   

 

         Name: J. Danforth Quayle    Title: Chairman of the Compensation
Committee Executive          By:    /s/ Richard J. Heckmann    Date:   
12/1/2012   

 

         Name: Richard J. Heckmann

 

14